



Exhibit 10.2


SEPARATION AGREEMENT


This Separation Agreement (“Separation Agreement”), is made by and between
Cerner Corporation (together with its subsidiaries and affiliates, “Cerner”) and
Zane M. Burke (“you” or “your”) (together, the “parties”).
RECITALS
WHEREAS, you have served as the President of Cerner since August 25, 2013, and
have been employed by Cerner since September 30, 1996;
WHEREAS, you entered into an employment agreement with Cerner dated September
30, 1996 (your “Employment Agreement”), as amended by the Cerner Executive
Severance Agreement dated September 11, 2017, and a mutual arbitration agreement
with Cerner dated November 30, 2015;
WHEREAS, you have tendered your resignation effective November 2, 2018, Cerner
has accepted your resignation, and the parties have mutually agreed to the terms
contained herein;
WHEREAS, your employment with Cerner will terminate effective November 2, 2018;
WHEREAS, Cerner desires to provide you with separation benefits to which you are
not otherwise entitled; and
WHEREAS, in consideration for the separation payments and acceleration of the
vesting of outstanding equity-based compensation awards described herein, and
other good and valuable consideration, the receipt and sufficiency of which you
and Cerner hereby acknowledge, you agree to the terms contained herein and agree
to release Cerner and the Cerner Released Parties (as defined in this Separation
Agreement) from any and all matters arising out of or related to your employment
with Cerner.
NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, the parties agree as follows:
1.
SEPARATION BENEFITS. Subject to your acceptance and timely return of this
Separation Agreement to Cerner, without revocation, Cerner agrees to do the
following:



A.
Cerner will provide you with separation payments of $56,222.65, less applicable
deductions required by law, on a biweekly basis on Cerner’s regular paydays
during the twenty-four (24) month period following November 2, 2018, commencing
on the November 16, 2018 payday. Such biweekly separation payments are based
upon (i) your annual base salary at the time of your termination; (ii) the
average annual cash bonus during the three years including and preceding
Cerner’s second fiscal quarter of 2018; plus (iii) the difference between your
monthly COBRA continuation premium under Cerner's health, vision and dental
plans in effect as of the date of your termination and the monthly amount you
were paying for such coverage.



B.
Cerner will, with respect to your outstanding equity awards granted by Cerner to
you pursuant to an equity compensation plan approved by Cerner's shareholders
and relating to Cerner common stock (each a “Cerner Equity Award”), on the
Effective Date of this Separation Agreement (i) fully vest each Cerner Equity
Award that is an outstanding unvested stock option and (ii) fully vest each
Cerner Equity Award that is an outstanding unvested time-based restricted stock
unit. Each of the grant instruments for any Cerner Equity Award the vesting of
which is accelerated by this Paragraph 1.B. is hereby deemed amended by the
parties upon the Effective Date of this Separation Agreement.



2.
RELEASE OF CLAIMS. On behalf of yourself and your successors, assigns, agents,
heirs and descendants, you hereby acquit, release and forever discharge Cerner
and its affiliates and subsidiaries, and all of their successors, assigns,
officers, directors, agents, servants, employees, shareholders, fiduciaries,
attorneys and representatives and all of the affiliated, associated, subsidiary,
partner, branch, owner, and related parent entities, whether past or present for
all of the foregoing (collectively, the “Cerner Released Parties”) from any and
all manner of claims, debts, damages, injuries, judgments, awards, executions,
demands, liabilities,






--------------------------------------------------------------------------------





obligations, suits, actions and causes of action, whether known or unknown,
fixed or contingent, accrued or to accrue, direct or indirect, and whether at
law or in equity, which you may have against the Cerner Released Parties,
including, but not limited to, those arising out of or by reason of your
employment by Cerner, or with respect to your departure from employment with
Cerner and/or its subsidiaries, or with respect to claims for expenses, salary,
incentive payments or equity grants against Cerner.


Without in any way limiting the generality of the foregoing, you acknowledge and
agree that you are hereby releasing and discharging Cerner and all other Cerner
Released Parties from any and all manner of claims, debts, damages, injuries,
judgments, awards, executions, demands, liabilities, obligations, suits, actions
and causes of action that may be asserted under any local, state, federal,
statutory or common law relating to discrimination in employment including,
without limitation, discrimination relating to race, ethnicity, religion, sex,
pregnancy, disability, equal pay, age, veteran status, national origin, creed,
color, and retaliation, and including claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Equal Pay Act, the Age Discrimination in Employment Act, Family and Medical
Leave Act, 42 U.S.C. Sections 1981, 1983 and 1985, the Employee Retirement
Income Security Act, Workmen’s Compensation laws, Consolidated Omnibus Budget
Reconciliation Act, the Worker Adjustment and Retraining Notification Act,
Executive Order 11246, the Rehabilitation Act, veterans’ laws, all federal,
state and local laws related to libel, slander, defamation, invasion of privacy,
breach of contract, outrageous conduct, intentional or negligent infliction of
emotional distress, respondent superior, negligent hiring or retention, and all
other laws and ordinances which are meant to protect workers in their employment
relationships and under which you might have rights and claims.
A.
Includes Release of ADEA Claims. You understand and agree that you are releasing
Cerner and all other Cerner Released Parties from all rights and claims of
discrimination relating to age, including all rights and claims under the Age
Discrimination in Employment Act of 1967, as amended (hereinafter referred to as
“ADEA”).



B.
Nothing in this Separation Agreement is intended to, or shall, interfere with
your rights under federal, state, or local civil rights or employment
discrimination laws to file or otherwise institute a charge of discrimination,
to participate in a proceeding with any appropriate federal, state, or local
government agency enforcing discrimination laws, or to cooperate with any such
agency in its investigation, none of which shall constitute a breach of this
letter agreement. You shall not, however, be entitled to any relief, recovery,
or monies in connection with any such action or investigation brought against
Cerner, regardless of who filed or initiated any such complaint, charge, or
proceeding. Nothing in this Separation Agreement is intended to, or shall,
interfere with your right to file a claim for unemployment benefits (if any), or
to file a claim asserting any causes of action which by law you may not legally
waive.



3.
Return of Cerner Property. You acknowledge that you will return all
Cerner-issued equipment, including, but not limited to, laptop/computer, cell
phone, and your security card/office key to the building(s) upon your November
2, 2018, termination date. You further acknowledge and agree that you will
return all other Cerner property, manuals or other intellectual property,
confidential information or materials containing trade secrets of Cerner in your
possession and that no copies thereof will be retained by you or on your behalf
by any third party after your November 2, 2018, termination date.



4.
OBLIGATIONS WITH RESPECT TO confidentiality. In accordance with your existing
and continuing obligations, you agree and acknowledge that Cerner has developed
and owns valuable “Proprietary and Confidential Information” which constitutes
valuable and unique property including, without limitation, concepts, ideas,
plans, strategies, analyses, surveys, and proprietary information related to the
past, present or anticipated business of Cerner. Except as may be required by
law, you agree that you will not at any time disclose to others, permit to be
disclosed, use, permit to be used, copy or permit to be copied, any such
Proprietary and Confidential Information (whether or not developed by you)
without Cerner’s prior written consent. Except as may be required by law, you
further agree to maintain in confidence any Proprietary and Confidential
Information of third parties received or of which you have knowledge as a result
of your employment with Cerner. You further agree that the obligations set forth
in this Paragraph supplement, are in addition to and not in lieu of all
restrictive covenants set forth in your Employment Agreement or any other
employment agreement that you signed at the time of or during your employment by
Cerner or any of its subsidiaries.



Nothing in this Separation Agreement shall (i) prohibit you from disclosing
Proprietary and Confidential Information in connection with reporting possible
violations of law or regulation to any governmental agency





--------------------------------------------------------------------------------





or entity or attorney in accordance with any whistleblower protection provisions
of applicable law or regulation, including 18 USC 1833, or (ii) require
notification or prior approval by Cerner of any reporting described in clause
(i); provided, however, that any such disclosures must be made in accordance
with the applicable law or regulation and in a manner that limits, to the
furthest extent possible, disclosure of Proprietary and Confidential
Information.
5.
NON-SOLICITATION. In consideration for the separation payments to be provided
under this Separation Agreement, you agree, subject to applicable state law,
that for a period of two (2) years following the termination of your employment,
you will not, on behalf of yourself or on behalf of any other person, entity, or
organization, solicit for employment any Cerner associate or any employee of a
Cerner client company. For purposes of this Paragraph 5, “solicit” means that
you will not affirmatively initiate communications with any Cerner associate or
any employee of a Cerner client company for the purpose of inviting such
associate or employee to apply for or consider employment with another person,
entity, or organization. You further agree that the obligations set forth herein
are in addition to, and not in lieu of, all restrictive covenants set forth in
your Employment Agreement, including but not limited to all non-competition
obligations.



6.
CONSIDERATION PERIOD. You acknowledge that you have twenty-one (21) days from
the date you received this Separation Agreement in which to consider it,
although you may sign this Separation Agreement earlier than 21 days if you so
choose. You further understand that you have the right to revoke your release of
any claims that you may have under the Age Discrimination in Employment Act
(“ADEA”) by delivering written notice of your revocation of ADEA claims to
Cerner during the seven-day period after you sign this Separation Agreement,
although the parties agree that the remainder of your release of other claims as
provided under Section 2, above (i.e., all claims other than those arising under
the ADEA) will remain in full force and effect regardless of whether you revoke
your release of ADEA claims. In the event you institute any administrative or
legal proceedings under the ADEA after the Effective Date, you will (i) forfeit
any further payments due under this Separation Agreement, and (ii) repay to
Cerner the economic value of any payments or benefits that had thus far been
paid to you under this Separation Agreement. You hereby warrant and represent
that (i) you do not believe that you have any claims against Cerner for age
discrimination under the ADEA, (ii) you do not believe that your age played any
role in any of the employment decisions leading to your separation from your
employment with Cerner, and (iii) this warranty and representation is being
relied upon by Cerner to pay to you the separation pay and benefits provided to
you under Section 1, above. This Separation Agreement shall become effective as
of the execution date stated below (the “Effective Date”).



7.
NO FURTHER PAYMENTS. You agree that your employment will terminate effective
November 2, 2018, and that, after that date, Cerner will owe no additional
compensation to you other than your final paycheck, any performance-based cash
incentive compensation earned but not yet paid as of November 2, 2018
(including, potentially, a Q3 2018 CPP bonus as described in Paragraph 7.B.,
below), and the separation benefits described in Paragraph 1.A.



A.
You agree that amounts paid pursuant to this Separation Agreement shall be in
full and final satisfaction of any amounts or other benefits that could be owed
to you under any other agreement you may have entered into with Cerner or,
except as required by law or specifically provided herein, any other Cerner
benefit plan or arrangement, including but not limited to your Employment
Agreement, as amended by the Cerner Executive Severance Agreement on September
11, 2017 (including Paragraph 8 of that Employment Agreement) and the Enhanced
Severance Pay Plan.



B.
You will remain eligible to participate in the Cerner Performance Compensation
Plan (“CPP”) through the last day of the third fiscal quarter of
2018. Calculations and payments under the CPP for Q3 2018 shall be governed by
the CPP and will be paid in accordance with the established payment schedule
under the CPP. You acknowledge that you are not eligible for and will not
receive any further payments under the CPP after Q3 2018.



8.
Forfeiture and Reimbursement. By signing this Separation Agreement, you agree
that the promises you have made in it are of a special nature and that any
breach or violation by you of the terms of this Separation Agreement will result
in immediate and irreparable harm to Cerner. If you breach any confidentiality,
non-competition, non-solicitation or other material provision in this Separation
Agreement or your Employment Agreement, (i) Cerner’s obligation, if applicable,
to deliver separation payments and benefits to you under this Separation
Agreement will cease immediately, (ii) you will be obligated to reimburse Cerner
for all separation payments already made to you under Paragraph 1.A, (iii) any
outstanding Cerner Equity Award held by you






--------------------------------------------------------------------------------





will immediately be forfeited notwithstanding any contrary term or condition in
any underlying grant instrument, and (iv) you will be obligated to return to
Cerner all shares of Cerner common stock (or the proceeds from the sale of such
shares if such shares have been sold) received by you under, or as a result of
your exercise of, a Cerner Equity Award which was subject to accelerated vesting
in accordance with Paragraph 1.B. Cerner will also be entitled to all other
legal and equitable remedies available to it by law.


9.
NONADMISSION OF LIABILITY. You understand and agree that neither this Separation
Agreement nor any action taken hereunder is to be construed as an admission of
liability by Cerner or any of the Cerner Released Parties.



10.
VOLUNTARY EXECUTION. You acknowledge that you have read this Separation
Agreement in its entirety, that you understand its contents, and that you have
executed it voluntarily. You further acknowledge that you have consulted with
your attorney prior to signing this Separation Agreement.



11.
Compliance with Section 409A. Notwithstanding any other provision of this
Separation Agreement, all payments provided hereunder shall be made in a manner
that is intended to comply with Section 409A or an applicable exemption thereto,
including the separation pay and short-term deferral exceptions. Any payment
provided under this Separation Agreement which is required to be delayed for six
months following your separation from service and on account of you being a
“specified employee” of Cerner shall be so delayed. For purposes of Section
409A, each installment payment provided under this Separation Agreement shall be
treated as a separate payment. Notwithstanding the foregoing, Cerner makes no
representations that the payments and benefits provided under this Separation
Agreement comply with Section 409A, and in no event shall Cerner be liable for
all or any portion of any taxes, penalties, interest, or other expenses that may
be incurred by you on account of non-compliance with Section 409A.



12.
NOTICE. All notices, requests, demands and other communications hereunder shall
be deemed duly given if delivered by hand or if mailed by certified or
registered mail or sent by express courier with postage or charges prepaid as
follows:

If to Cerner:
Cerner Corporation
2800 Rockcreek Parkway
North Kansas City, MO 64117-2551
Attn: Chief Financial Officer
With copy to: General Counsel


If to you:    
            Zane M. Burke
6285 Edgewater Drive
Parkville, MO 64152


or to any other address as either party may provide to the other in writing by
notice given in accordance with this Paragraph.
13.
NOTICE TO SUBSEQUENT EMPLOYER. You agree to inform any potential new employer,
prior to accepting such employment, of the existence of the non-competition,
non-solicitation and confidentiality provisions contained in this Separation
Agreement and your Employment Agreement.



14.
GOVERNING LAW. This Separation Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri to the extent not governed or
preempted by federal law.



15.
SEVERABILITY. If any provision of this Separation Agreement is held to be
unenforceable, this Separation Agreement will be deemed amended to the extent
necessary to render the otherwise unenforceable provision-and the rest of this
Separation Agreement-valid and enforceable. If an arbitrator (or court) declines
to amend this Separation Agreement as provided in this paragraph, the invalidity
or unenforceability of any provision of this Separation Agreement will not
affect the validity or enforceability of the remaining provisions, which must be
enforced as if the offending provision had not been included in this Separation
Agreement.








--------------------------------------------------------------------------------





16.
COMPLETE AGREEMENT. This Separation Agreement constitutes the full, complete and
entire agreement of the parties related to the separation benefits to which you
are entitled. Without limitation, the separation benefits and payments under
this Separation Agreement supersede and replace any benefits or payments you
might otherwise be eligible to receive under your Employment Agreement, as
amended on September 11, 2017, the Cerner Enhanced Severance Pay Plan, any
successor thereto, or any other broad-based Cerner severance plan or policy
which otherwise would be applicable to you. However, the parties agree that the
Employment Agreement, as amended on September 11, 2017, otherwise remains in
full force and effect. The obligations you have under this Separation Agreement,
including as to confidentiality and non-solicitation, are in addition to and are
not in lieu of all confidentiality, non-solicitation, non-competition and other
obligations you have under any employment, arbitration, confidentiality,
non-solicitation or non-competition agreement that you signed during your
employment with Cerner, including but not limited to the Employment Agreement.
For the avoidance of doubt, the Cerner Mutual Arbitration Agreement between you
and Cerner shall survive this Separation Agreement. In making this Separation
Agreement, the parties rely wholly upon their own judgment, belief and knowledge
and the advice of their respective counsel. All executed copies, whether signed
in counterparts or otherwise, or duplicate originals, are equally admissible in
evidence.

This Separation Agreement is executed as of this 6th day of September 2018.


 
 
 
/s/ Zane M. Burke
 
 
 
Zane M. Burke
 
 
 
 
 
 
 
 
 
 
 
 
 
Cerner Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Julia M. Wilson
 
 
 
 
Julia M. Wilson
 
 
 
 
Executive Vice President and Chief People Officer






